FILED
                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA                            MAY 3 1 2012
                                                                                     Clerk, U.S. District & Bankruptcy
    DAMIEN WELLS,                                  )                                Courts for the District of Columbia
                                                   )
                                Plaintiff,         )
                                                   )
            v.                                     )     Civil Action No.     12 0877
                                                   )
    UNITED STATES DISTRICT                         )
    COURT, et al.,                                 )
                                                   )
                                Defendants.        )


                                             MEMORANDUM OPINION


            This matter is before the Court on the plaintiffs application to proceed in forma pauperis

    and his pro se complaint. The Court will grant the application and dismiss the complaint.

            Plaintiff is serving a 240-month sentence imposed by the United States District Court for

    the District ofNebraska in April2002. Compl. at 2. He states that he "was sentenced to and

    charged with crack cocaine and is entitled to the new statutory penalties enacted by Congress

    under the Fair Sentencing Act." !d. He claims to be "held illegally in light of the new statutory

    penalties," for which he claims "compensation of $500.00 a day as he is entitled to immediately

    [sic] release." !d. at 3.

            The Court construes the complaint as a challenge to the legality of the plaintiffs criminal

    sentence. A challenge of this nature must be presented to the sentencing court in a motion under

    28 U.S.C. § 2255. See Ojo v. Immigration & Naturalization Serv., 106 F.3d 680, 683 (5th Cir.

    1997). Section 2255 provides specifically that:

                    [a] prisoner in custody under sentence of a court established by Act
                    of Congress claiming the right to be released upon the ground that
                    the sentence was imposed_in violation of the Constitution or laws
                    of the United States, or that the court was without jurisdiction to
                    impose such sentence, or that the sentence was in excess of the




N
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.

28 U.S.C. § 2255(a) (emphasis added). And because plaintiffs claim pertains to the fact ofhis

incarceration, he cannot recover damages in this civil rights action without showing that his

confinement already has been invalidated by "revers[al] on direct appeal, expunge[ment] by

executive order, declar[ ation of invalidity] by a state tribunal authorized to make such

determination, or ... a federal court's issuance of a writ of habeas corpus." Heck v. Humphrey,

512 U.S. 477,486-87 (1994); accord White v. Bowie, 194 F.3d 175 (D.C. Cir. 1999) (table).

        The Court will dismiss the complaint for lack of jurisdiction. An Order accompanies this

Memorandum Opinion.




                                              United States District Judge

DATE:    c; It£( (1..